Citation Nr: 0816711	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-03 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as based on exposure to herbicides.

2.  Entitlement to service connection for coronary artery 
disease, to include as based on exposure to herbicides.

3.  Entitlement to service connection for a right leg 
disability, to include as based on exposure to herbicides.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as based on exposure 
to herbicides.

5.  Entitlement to service connection for a right ankle 
disability, to include as based on exposure to herbicides.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's above claims.  
A videoconference hearing was held before the undersigned 
Veterans Law Judge in November 2007.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the veteran's current hypertension is not related to 
service, to include as related to exposure to herbicides.

2.  The preponderance of the evidence of record indicates 
that the veteran's current coronary artery disease is not 
related to service, to include as related to exposure to 
herbicides.

3.  The preponderance of the evidence of record indicates 
that the veteran does not have a right leg disability related 
to service, to include as related to exposure to herbicides.

4.  The preponderance of the evidence of record indicates 
that the veteran's current degenerative disc disease of the 
lumbar spine is not related to service, to include as related 
to exposure to herbicides.

5.  The preponderance of the evidence of record indicates 
that the veteran's current right ankle disability is not 
related to service, to include as related to exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, nor is it 
related to exposure to herbicides in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2007).

2.  Coronary artery disease was not incurred in service, nor 
is it related to exposure to herbicides in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

3.  A right leg disability was not incurred in service, nor 
is it related to exposure to herbicides in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

4.  Degenerative disc disease of the lumbar spine was not 
incurred in service, nor is it related to exposure to 
herbicides in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).

5.  A right ankle disability was not incurred in service, nor 
is it related to exposure to herbicides in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).

In November 2005 and December 2005, prior to the initial 
adjudication of these claims, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  An April 2006 letter also provided notice of the 
law pertaining to disability ratings and effective date 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  No prejudice has been alleged in the 
timing of these notices, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, such as hypertension, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  In this case, his 
DD-214 indicates that the veteran spent approximately a year 
in Vietnam, and therefore he is afforded the presumption of 
herbicide exposure while serving in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  The Board notes that 
none of the disabilities that the veteran has are listed in 
38 C.F.R. § 3.309(e), therefore, service connection on a 
presumptive basis as due to herbicide exposure cannot be 
granted; however, the veteran could still be granted service 
connection for these disabilities as directly due to 
herbicide exposure if sufficient medical evidence was 
provided linking these disabilities to the veteran's conceded 
herbicide exposure in service. 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities.  The 
National Academy of Sciences, after reviewing pertinent 
studies, did not feel that the evidence warranted altering 
its prior determination that there was inadequate or 
insufficient evidence of an association between exposure to 
herbicide agents and the subsequent development of any other 
disabilities.  See Notice, 68 Fed. Reg. 27630 (2003).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound disability when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2007).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran's hypertension is related to 
service.  In this regard, as to a finding that the veteran's 
hypertension is related to herbicide exposure, as noted 
above, although the veteran is presumed to have been exposed 
to herbicides in service, this disability is not one for 
which service connection may be granted as presumptively 
related to herbicide exposure, nor has the veteran provided 
any medical evidence linking this disability directly to 
herbicide exposure.  Thus, service connection for 
hypertension as due to herbicide exposure, on either a 
presumptive or direct basis, is not warranted.  However, the 
veteran could still be granted service connection for 
hypertension as directly related to service.  In this regard, 
the veteran's service medical records are negative for 
complaints or, or treatment for, hypertension.  The report of 
the veteran's October 1971 separation examination indicated a 
blood pressure reading of 124/80, a normal reading.  
Subsequent to service, the earliest evidence of record 
showing that the veteran had a diagnosis of high blood 
pressure is a February 2003 private treatment record, dated 
32 years after the veteran's separation from service, which 
noted that the veteran has a blood pressure reading of 
160/100, and appears to show that the veteran was prescribed 
blood pressure medication at that time.  An April 2005 VA 
treatment record does note that the veteran reported a 
history of hypertension for 10 years; this would still place 
the veteran's onset of hypertension no earlier than 1995, 
which is still 24 years after his separation from service.  
Thus, with no medical evidence of record indicating that the 
veteran had a diagnosis of hypertension any earlier than 24 
years after his separation from service, and with no medical 
evidence of record linking the veteran's current diagnosis of 
hypertension to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this condition.

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran's coronary artery disease (CAD) is 
related to service.  In this regard, as to a finding that the 
veteran's CAD is related to herbicide exposure, as noted 
above, although the veteran is presumed to have been exposed 
to herbicides in service, this disability is not one for 
which service connection may be granted as presumptively 
related to herbicide exposure, nor has the veteran provided 
any medical evidence linking this disability directly to 
herbicide exposure.  Thus, service connection for CAD as due 
to herbicide exposure, on either a presumptive or direct 
basis, is not warranted.  However, the veteran could still be 
granted service connection for CAD as directly related to 
service.  In this regard, the veteran's service medical 
records, to include his October 1971 report of separation 
examination, are negative for complaints or, or treatment 
for, coronary artery disease.  The first evidence of record 
subsequent to service showing a diagnosis of coronary artery 
disease is an August 2003 report of private outpatient 
treatment, dated 32 years after the veteran's separation from 
service, which indicates that the veteran has coronary artery 
disease, with very poor compliance.  An April 2005 report of 
VA outpatient treatment noted the veteran reported coronary 
artery disease with a heart attack 6-7 years previously, and 
one last year.  However, this would still only place the 
earliest onset of symptomatology in 1998, still 27 years 
after the veteran's separation from service.  Further, no 
medical evidence has been received linking the veteran's 
current coronary artery disease to service in any way.

The Board points out that it is the veteran's contention that 
his reported chest pain in service, which was noted on his 
October 1971 report of separation examination, is a symptom 
directly related to his current coronary artery disease.  
However, the Board notes that chest pain can have many 
different etiologies, and there is no indication that the 
veteran's reported chest pain in service was ever linked to 
coronary artery disease.  Thus, the Board does not find the 
evidence shows that the veteran's complaints of chest pain in 
service, which occurred over 27 years prior to his first 
reported treatment for coronary artery disease, can be 
medically linked to his current diagnosis of coronary artery 
disease.  

Thus, with no evidence having been presented to indicate that 
the veteran had coronary artery disease in service or for 
more than 27 years after service, and with no medical 
evidence having been presented to link the veteran's current 
coronary artery disease to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for coronary artery disease.

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran's right leg disability is related to 
service.  In this regard, as to a finding that the veteran's 
right leg disability is related to herbicide exposure, as 
noted above, although the veteran is presumed to have been 
exposed to herbicides in service, this disability is not one 
for which service connection may be granted as presumptively 
related to herbicide exposure, nor has the veteran provided 
any medical evidence linking this disability directly to 
herbicide exposure.  Thus, service connection for a right leg 
disability due to herbicide exposure, on either a presumptive 
or direct basis, is not warranted.  However, the veteran 
could still be granted service connection for right leg 
disability as directly related to service.  In this regard, 
the veteran's service medical records are negative for any 
complaints of, or treatment for, any right leg condition.  
The veteran's separation examination does show a complaint of 
bilateral leg cramps, for about one year.  However, 
subsequent to service, the veteran has not, at any time, been 
found to have a right leg disability (exclusive of his right 
ankle condition, which will be discussed separately), nor has 
the veteran had complaints of leg cramps since service.  
Recent medical records show that the veteran underwent right 
knee surgery in 1998, and was seen in May 2003 with 
complaints of bilateral knee pain, however, no evidence has 
been presented showing that this surgery was related to 
service in any way.  Therefore, as the veteran was not 
diagnosed with any right leg disability in service, and as 
there is no evidence of record linking the veteran's right 
knee surgery in 1998, 27 years after separation from service, 
to service, and there is no other evidence of the veteran 
having any other right leg condition, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for a right leg condition.

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran's degenerative disc disease of the 
lumbar spine is related to service.  In this regard, as to a 
finding that the veteran's degenerative disc disease of the 
lumbar spine is related to herbicide exposure, as noted 
above, although the veteran is presumed to have been exposed 
to herbicides in service, this disability is not one for 
which service connection may be granted as presumptively 
related to herbicide exposure, nor has the veteran provided 
any medical evidence linking this disability directly to 
herbicide exposure.  Thus, service connection for 
degenerative disc disease of the lumbar spine as due to 
herbicide exposure, on either a presumptive or direct basis, 
is not warranted.  However, the veteran could still be 
granted service connection for degenerative disc disease of 
the lumbar spine as directly related to service.  In this 
regard, although the veteran reported during his hearing 
testimony that he sought treatment in service several times 
for back pain, the veteran's service medical records, to 
include his October 1971 report of separation examination, 
are negative for any complaints of, or treatment for, any 
back disability.  The earliest medical evidence of record 
showing treatment for his back is a January 2005 report of 
private medical treatment, 34 years after the veteran's 
separation from service, which noted the veteran carried a 
diagnosis of mechanical chronic low back pain.  Additionally, 
an August 2005 report of VA outpatient treatment indicated 
that the veteran reported a history of low back pain since 
1990 with surgery to the low back.  Even considering a 
starting date of 1990 for the veteran's low back pain, this 
would place the onset of the veteran's low back pain to 19 
years after the veteran's separation from service.  
Thus, with no evidence of any complaints of, or treatment 
for, any back disability in service, and with no evidence of 
record dated any earlier than 19 years after the veteran's 
separation from service showing a back disability, and with 
no medical evidence having been presented linking the 
veteran's current back disability to service, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran has a back disability related to 
service.

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
finding that the veteran has a right ankle disability related 
to service.  In this regard, as to a finding that the 
veteran's right ankle disability is related to herbicide 
exposure, as noted above, although the veteran is presumed to 
have been exposed to herbicides in service, this disability 
is not one for which service connection may be granted as 
presumptively related to herbicide exposure, nor has the 
veteran provided any medical evidence linking this disability 
directly to herbicide exposure.  Thus, service connection for 
a right ankle disability as due to herbicide exposure, on 
either a presumptive or direct basis, is not warranted.  
However, the veteran could still be granted service 
connection for a right ankle disability as directly related 
to service.  In this regard, although the veteran has stated 
that he sprained his right ankle several times in service, 
and was seen for treatment for it, the veteran's service 
medical records show no complaints of, or treatment for, any 
right ankle disability.  The only mention of ankle disability 
in the veteran's claims file is in his report of separation 
examination dated October 1971, in which he indicated that he 
broke both ankles in 1964, prior to service, and had 
occasional extreme weakness in his ankles since that time.  
Thus, the evidence appears to show that the veteran was 
treated for a right ankle disability prior to service, but, 
because there is no evidence showing he was treated for that 
disability during service, and because his lower extremities 
and feet were found to be normal in his report of separation 
examination dated October 1971, it does not appear that the 
veteran reinjured his right ankle in service, or aggravated 
his preexisting ankle disability.

Subsequent to service, the evidence does not show that the 
veteran was seen for complaints of ankle problems until April 
2005, 34 years after the veteran's separation from service.  
At that time, the veteran reported a history of right ankle 
fracture and repair in 1970, 71, 73, 74, and 1976.  However, 
there is no evidence of record showing these claimed 
fractures during, or subsequent to service, nor is there any 
evidence of record showing the veteran's current complaints 
of right ankle pain are related to service.  Therefore, with 
no evidence having been presented to show that the veteran 
either injured his right ankle in service, or aggravated a 
pre existing condition, and with no evidence having been 
presented to show that the veteran sought treatment for ankle 
problems until 34 years after his separation from service, 
and with no evidence of record showing the veteran's current 
complaints of ankle pain are related to service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for this disability.

A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2004); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  As no medical evidence has been presented 
to link any of these claimed disabilities to service, the 
Board does not find a medical examination necessary for 
adjudication of these claims.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).







ORDER

Entitlement to service connection for hypertension, to 
include as based on exposure to herbicides, is denied.

Entitlement to service connection for coronary artery 
disease, to include as based on exposure to herbicides, is 
denied.

Entitlement to service connection for a right leg disability, 
to include as based on exposure to herbicides, is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as based on exposure 
to herbicides, is denied.

Entitlement to service connection for a right ankle 
disability, to include as based on exposure to herbicides, is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


